DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/11/2022 has been entered. 
Status
This Office Action is in response to the remarks and amendments filed on 3/11/2022.  The claim objections and 35 USC 112 rejections are withdrawn. Claims 13, 15-16, 18-21, 24, 26-33 remain pending for consideration on the merits.  
Claim Objections
Claims  13, 15-16, 18-21, 24 are objected to because of the following informalities:  
Regarding claim 13, claim 13 recites “wherein the one or more piezoelectric devices are located proximate to the bottom of the base, such that the weight of the transport container is transferred to each piezoelectric device, wherein each of the one or more piezoelectric devices are located in the separate attachment assembly, such that the weight of the transport container is transferred to teach of the one or more piezoelectric devices” which recites “such that the weight of the transport container is transferred” twice. For examination purpose, the limitation is interpreted to recite -- wherein the one or more piezoelectric devices are located proximate to the 
Claims 15-16, 18-21, 24 are objected to based on dependency from an objected to claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 13, 19-21, 24, 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Monroy (US 2017/0108253) in view of Jefferson  US (US4195757), Knight (US 7065980), McGann (US 20140157794), Vahle (DE 102016225358).
Regarding claim 13, Monroe teaches a refrigerated transport system (transport, paragraph 0007, 0020, 0024, 0028, Fig. 3), a transport container (60, paragraphs 0020, 0021) comprising a base (68), a lid (62) configured to fit the base, wherein the transport container is sized to fit on a motorcycle (one of ordinary skill in the art would recognize the container of Monore is capable of being sized to fit on a motorcycle, paragraph 0021), an environmental control unit (Fig. 3) removably connected (Fig. 3), the environmental control unit comprising: a thermoelectric device (16); a fan (70) to blow air across the thermoelectric device; the transport container is removably connected to the environmental control unit (Fig. 3); a controller (18) in electronic communication with the thermoelectric device and the fan (paragraphs 0024, 0029); a battery (36) configured to power the environmental control unit
Monroe teaches the invention as described above but fails to teach an anchor on the base, the anchor configured to secure the transport container to a vehicle, an environmental control 
However, Jefferson teaches an anchor (66) on the base (base of 40), the anchor configured to secure the transport container to a vehicle (10, Figs. 1-3) an ice chest or container which is particularly adapted to be mounted upon the rear of a motorcycle so as to be easily transported therewith and removable therefrom.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the system of Monroy to include an anchor on the base, the anchor configured to secure the transport container to a vehicle in view of the teachings of McGann to provide a container that maintains a refrigerated internal environment through the use of a thermoelectric refrigeration system that utilizes heat sinks, fans and vents.
The combined teachings teach the invention as described above but fails to teach an environmental control unit located in the base and removably connected to the base, a cooling passageway configured to receive the air blown across the thermoelectric device and convey the air to a one or more compartments of the transport container; a separate attachment assembly that operably connects to a bottom of the transport container, one or more piezoelectric devices 
However, Knight teaches the environmental control unit located in the base (42, 44, Col. 7, lines 12-19) and removably connected to the base (removable refrigerator Col. 7, lines 12-19) to provide an efficient rechargeable cooling device. 
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the system of the combined teachings to include an environmental control unit located in the base and removably connected to the base in view of the teachings of Knight to provide an efficient rechargeable cooling device.
The combined teachings teach the invention as described above but fails to teach a cooling passageway configured to receive the air blown across the thermoelectric device and convey the air to a one or more compartments of the transport container; a separate attachment assembly that operably connects to a bottom of the transport container, one or more piezoelectric devices configured to generate electrical power to charge the battery, wherein each of the one or more piezoelectric devices is electrically connected to the battery, wherein the one or more piezoelectric devices are located proximate to the bottom of the base, wherein each of the one or more piezoelectric devices are located in the separate attachment assembly, such that the weight of the transport container is transferred to teach of the one or more piezoelectric devices.
However, McGann teaches a cooling passageway (39, 23) configured to receive the air blown across the thermoelectric device (paragraph 0069-0070) and convey the air to one or more 
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the system of the combined teachings to include a cooling module configured to receive the air blown across the thermoelectric device and convey the air to a compartment of the transport container in view of the teachings of McGann to provide a container that maintains a refrigerated internal environment through the use of a thermoelectric refrigeration system that utilizes heat sinks, fans and vents.
The combined teachings teach the invention as described above but fails to teach a separate attachment assembly that operably connects to a bottom of the transport container, one or more piezoelectric devices configured to generate electrical power to charge the battery, wherein each of the one or more piezoelectric devices is electrically connected to the battery, wherein the one or more piezoelectric devices are located proximate to the bottom of the base, such that the weight of the transport container is transferred to each piezoelectric device, wherein the one or more piezoelectric devices are located proximate to the bottom of the base, wherein each of the one or more piezoelectric devices are located in the separate attachment assembly, such that the weight of the transport container is transferred to teach of the one or more piezoelectric devices.
However, Vahle teaches a separate attachment assembly (6) that operably connects to a bottom of the transport container (Fig. 2, paragraph 0043), one or more piezoelectric devices (5) configured to generate electrical power to charge the battery (battery, paragraph 0025, 0047), wherein each of the one or more piezoelectric devices is electrically connected to the battery 
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the system of the combined teachings to include o a separate attachment assembly that operably connects to a bottom of the transport container, one or more piezoelectric devices configured to generate electrical power to charge the battery, wherein each of the one or more piezoelectric devices is electrically connected to the battery, wherein the one or more piezoelectric devices are located proximate to the bottom of the base, such that the weight of the transport container is transferred to each piezoelectric device, wherein the one or more piezoelectric devices are located proximate to the bottom of the base, wherein each of the one or more piezoelectric devices are located in the separate attachment assembly, such that the weight of the transport container is transferred to teach of the one or more piezoelectric devices  in view of the teachings of Vahle to provide an energy harvester system that is simple in construction, inexpensive to produce and universally applicable, and to provide a transport container with an energy harvester system that is simple in construction and inexpensive to produce, wherein the advantages of a conventional transport container, such as stackability, should not be restricted.
Regarding claim 19, the combined teachings teach the invention as described above but fails to teach the one or more compartment includes more than one compartment; and the environmental control unit includes at least one thermoelectric device for each of the one or more compartments.
However, Applicant has not disclosed that having more than one compartment; and the environmental control unit includes at least one thermoelectric device for each of the one or more compartments does anything more than produce the predictable result of additional spaces for products to be cooled. Since it has been held that duplication of parts has no patentable significance unless a new and unexpected result is produced, see MPEP 2144.04 VI. B, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to modify the compartments and thermoelectric devices of the combined teachings and meet the claimed limitations in order to provide the predictable results of additional spaces for products to be cooled.
Regarding claim 20, the combined teachings teach: a control panel (26 of Monroy) located on the exterior of the environmental control unit, wherein the control panel is configured to receive input of at least one of a selected temperature for the environmental control unit (paragraph 0025 of Monroy), a maximum temperature for the environmental control unit, and a minimum temperature for the environmental control unit (minimum and maximum allowable temperature, paragraph 0026 of Monroy).
Regarding claim 21, the combined teachings teach wherein: the computing device is configured to display parameters on a map though a graphical user interface (26, Fig. 1 of Monroy).
Regarding claim 24, the combined teachings teach each of the one or more piezoelectric devices may be located within the transport container (paragraph 0048, Fig. 2 of Vahle) operably connected to the compartment such that a weight of the compartment is transferred to each of the one or more piezoelectric devices (paragraph 0043 of Vahle).
Regarding claim 29, the combined teachings teach the base of the transport container includes for corners (Fig. 1 of Monroy, Fig. 1 on McGann, Fig. 2 of Vahle, Figs. 1-3 of Jefferson), and wherein there is one of the one or more piezoelectric devices located proximate or at each of the four corners (paragraph 0048, Fig. 2 of Vahle).
Regarding claim 31, the combined teachings teach the anchors are located proximate the bottom of the base (Figs. 1-3 of Jefferson).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Monroy (US 2017/0108253) in view of Jefferson US (US4195757), Knight (US 7065980), McGann (US 20140157794), Vahle (DE 102016225358) and further in view of Chopko et al (US 6321550).
Regarding claim 15 the combined teachings teach a power source (38 of Monroy) configured to power the environmental control unit but fails to explicitly teach wherein the power source is a flywheel generator.
However, Chopko teaches the power source is a flywheel generator (310, provide power to the refrigeration system, Col. 8, lines 30-41) to provide sufficient power the trailer refrigeration system.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the ECU of the combined teachings to include o the power source is a .
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Monroy (US 2017/0108253) in view of Jefferson US (US4195757), Knight (US 7065980), McGann (US 20140157794), Vahle (DE 102016225358) and further in view of Tsuno (US 201700562289).
Regarding claim 16 the combined teachings teach a power source (38 of Monroy) configured to power the environmental control unit but fails to explicitly teach wherein the power source is a vehicle battery.
However, Tsuno teaches the power source is a vehicle battery (vehicle’s power source, paragraph 0084) to provide sufficient power to the cooling unit.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the ECU of the combined teachings to include o the power source is a vehicle battery in view of the teachings of Tsuno to provide sufficient power to the cooling unit.
Claim 18, 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Monroy (US 2017/0108253) in view in view of Jefferson US (US4195757), Knight (US 7065980), McGann (US 20140157794), Vahle (DE 102016225358) and further in view of Gunsberg et al (US 20100264048).
Regarding claim 18, the combined teachings teach one or more sensors (15 of Monroy), configured to detect at least one of a temperature of air flowing through the cooling passageway, humidity of air flowing through the cooling passageway but fails to teach a location of the environmental control unit.

Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the ECU of the combined teachings to include one or more piezoelectric devices configured to generate electrical power to charge the battery, wherein each of the one or more piezoelectric devices is electrically connected to the battery in view of the teachings of Gunsberg to prevent a musical instrument from being damaged from hot and cold and to know the location of the musical instrument.
Regarding claim 26, the combined teachings teach all the limitations of claim 26 including a method of managing environmental conditions within a refrigerated transport system through a computing device (computer, cell phones, paragraph 0027 of Monroy), but fails to explicitly teach launching an application on a computing device; scanning for environmental control systems located within a selected radius of the computing device; displaying the environmental control systems located within the selected radius through a graphical user interface on the mobile device; connecting the computing device to a specific environmental control system; and displaying parameters of the specific environmental control unit when the computing device is connected to the specific environmental control system.
However, Gunsberg teaches launching an application on a computing device (paragraph 0058); scanning for environmental control systems located within a selected radius of the computing device (paragraphs 0058-0059); displaying the environmental control systems located within the selected radius through a graphical user interface on the mobile device (paragraph 0059); connecting the computing device to a specific environmental control system; (10 to 
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the ECU of the combined teachings to include launching an application on a computing device; scanning for environmental control systems located within a selected radius of the computing device; displaying the environmental control systems located within the selected radius through a graphical user interface on the mobile device; connecting the computing device to a specific environmental control system; and displaying parameters of the specific environmental control unit when the computing device is connected to the specific environmental control system in view of the teachings of Gunsberg to prevent a musical instrument from being damaged from hot and cold and to know the location of the musical instrument. See rejection of claim 13.
Regarding claim 27, the combined teachings teach adjusting operation of the specific environmental control system using the computing device (one of ordinary skill in the art would recognize based on the teachings of Gunsberg the system could be controlled with one of the devices of listed in paragraph 0058).
Regarding claim 28, the combined teachings teach generating map through the graphical user interphase on the computing device; and displaying the parameters on the map (paragraph 0057-0058 of Gunsberg).
Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Monroy (US 2017/0108253) in view of Jefferson US (US4195757), Knight (US 7065980), McGann (US 20140157794), Vahle (DE 102016225358) and further in view of Passley (US 20150241109).
Regarding claim 30, combined teachings teach the invention as described above but fails to teach the base is configured to be collapsible and folded. 
However, Passley teaches the base is configured to be collapsible and folded (Figs. 1-2, paragraph 0037) for efficient storage and transportation.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the system of the combined teachings to include the base is configured to be collapsible and folded in view of the teachings of Passley for efficient storage and transportation.
Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Monroy (US 2017/0108253) in view of Jefferson US (US4195757), Knight (US 7065980), McGann (US 20140157794), Vahle (DE 102016225358)and further in view of Feagin (US 6354104).
Regarding claim 31, combined teachings teach the invention as described above but fails to teach a secondary lid located between the lid and the one or more compartments.
However, Feagin teaches a secondary lid (46, 44) located between the lid and the one or more compartments (Fig. 10) to provide separate storage areas for different types of specimens and maintain reduced storage temperatures indefinitely.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the system of the combined teachings to include a secondary lid located between the lid and the one or more compartments in view of the teachings of Feagin to provide separate storage areas for different types of specimens and maintain reduced storage temperatures indefinitely.
Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Monroy (US 2017/0108253) in view of Jefferson US (US4195757), Knight (US 7065980), McGann (US 20140157794), Vahle (DE 102016225358) and Feagin (US 6354104) and further in view of Passley (US 20150241109).
Regarding claim 32, combined teachings teach the invention as described above but fails to teach the secondary lid is transparent.
However, Passley teaches the secondary lid is transparent (paragraph 0039, claim 2) to allow a user to see into the interior of the housing when the refrigerator is in the functional orientation.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the system of the combined teachings to include the secondary lid is transparent in view of the teachings of Passley to allow a user to see into the interior of the housing when the refrigerator is in the functional orientation.
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J MARTIN whose telephone number is (571)270-3840.  The examiner can normally be reached on 8-4:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763